DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed August 24, 2020. Claims 5 and 11 are canceled.  Claims 1-4, 6-10 and 12-15 are pending and are currently being examined.
Claim Objections
Claims 1, 3, 6, 7, 8, 9, 10, 12 are objected to because of the following informalities:  
Regarding claim 1, “the local flue gas total temperature” in the second to last line of the claim should be “a local flue gas total temperature.”
Regarding claim 3, “a sample” in the second line should be “a flue gas sample.”
Regarding claim 6, “the sample” in the last line of the claim should be “the flue gas sample.”
Regarding claim 7, “the at least one determined local temperature” in lines 2 and 3, should be “the determined local flue gas temperature.”
Regarding claim 8, “the at least one determined local temperature” in lines 1 and 2, should be “the determined local flue gas temperature.”
Regarding claim 9, “the flue gas” in line 3 of the claim should be “a flue gas.”
Regarding claim 10, “then cooling channel” in line 8 should be “the cooling channel.”
Regarding claim 12, “each extraction orifice” in line 5 should “each of the multitude of extraction orifices”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitation “where the extracting further comprises extracting a multitude of samples at multitude of locations across a cross section of the hot gas duct.” Claim 1 includes the limitation extracting at least one flue gas sample at at least one specific cross-

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 10, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schleif, et al (U.S. Publication No. 2012/0216608). 
Regarding claim 10, Schleif discloses A guide vane (Fig. 6) for directing combustion gases from a combustor to a turbine (¶29, measurements using the guide van can be made in combustor. The combustion gases will flow around guide vane and enter into the turbine as shown in Fig. 1. Thus, the guide vane will direct the combustion gases into the turbine), the guide vane comprising:
a root (114, Figs. 4 and 6);
an airfoil coupled to the  root (Fig. 6, Fig. 9, ¶38, body 258 has an airfoil shape);
As explained above, the rake 110 includes cooling outlets 128 to discharge a coolant fluid (e.g., a coolant gas) from the gas coolant path 194 to create a cooling film on the exterior surface 129 of the rake 110. The cooling path 194 that supplies the cooling film travels through the tube 114 in the space between and around the tubes 190 until reaching the body 112, where the cooling path 194 impinges the coolant fluid against the interior Surface 196 (e.g., impingement cooling) before exiting through the outlets 128.”); and a sample duct (190, Fig. 6) in fluid communication with the sample extraction orifice and wherein the sample duct passes inside the cooling channel (194) disposed within the interior of the airfoil and toward the root 114 of the airfoil (Fig. 6, ¶35, the cooling paths 194 are in the space between and around the tubes 190).
Regarding claim 12, Schleif discloses a multitude of extraction orifices are provided on the outer surface the guide vane at at least at two different positions along a radial extent of the vane member, respectively (Figs 4 and. 6 each vane 112 has three orifices 126 at different radial positions), wherein further a separate sample duct is provided in fluid communication with each extraction orifice (Fig. 6, 190, three separate sample ducts are shown in fluid communication with each of the three orifices 126).
Regarding claim 13, Schleif discloses a gas turbine engine (10) comprising at least one guide vane (112) according to claim 10 (Figs. 1, 2 and 6 ¶20).

Regarding claim 15, Schleif discloses a flue gas analytics device in flow communication with each sample duct (¶23, it recites, “In other embodiments, the apertures 48 permit removal of combustion gases from the flow and into an analyzer with sensors that measure parameters of the fluid flow, such as emissions of pollutants such as carbon oxides, sulfur oxides, nitrogen oxides, or particulate matter.” ¶29, it recites, “The apertures 126 permit measurement of a fluid flow parameter (e.g., pressure, temperature, or emissions) with a probe or sensor in the rake body 112 or external to the rake body 112. For example, the apertures 126 may enable the collection of combustion gases for analysis”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon, et al (U.S. Publication No. 2014/0182292) in view of Nilsson (U.S Publication No. 2009/0241506) and Schleif, et al (U.S. Publication No. 2012/0216608).
Regarding claim 1, Hudon teaches a method for determining a local hot gas temperature of a guide vane (68) in a hot gas duct downstream from a combustion device (¶25-¶27, Kiel receptacles 72 and sensor tubing 74 can be located in the turbine section 28 downstream of the combustor 56 and used to determine a temperature.), the method comprising 
directing, using the guide vane, combustion gases from the combustion device 56 to a turbine 46 or 54 (In ¶27, it recites, “For example, Kiel receptacles 72 may be formed in stator blades in the high pressure compressor portion of compressor section 24, or they may be located in combustor section 56, or turbine section 28.”In ¶28, it recites Kiel receptacles 72 or other devices for measuring characteristics of core airflow C (FIG.1) may be incorporated on nearly any body portion of gas turbine engine 20 (FIG. 1). Any non-rotating body portion may be used as a surrounding structure for the sensing devices.” Thus, a Kiel receptacle can be formed in the guide vanes of the turbine section, such as in the stator vanes of turbine section 54 or vanes 60, shown in Fig. 1. Fig. 3 shows the Kiel receptacles formed in a guide vane. A Kiel receptacle formed in the vanes at these locations will direct combustion gases from the combustion device), 
extracting at least one flue gas sample at least one specific cross-sectional location of the guide vane in the hot gas duct downstream the combustion device (¶26, Kiel receptacles are used to gather data on core flow C. Air is allowed to flow through Kiel receptacles (72), through sensor tubing (74), to a sensor outside of the core flow). Hudon discloses extracting a multitude 
Hudon doesn’t teach determining a species concentration in the sampled gas and temperature based upon the species temperature. Nilsson teaches a determining a temperature in a gas turbine engine based upon a measured oxygen concentration using an oxygen sensor downstream of the combustor (¶7-¶12, ¶32). The oxygen sensors can be used in thermocouple rakes or probes used in existing gas turbines (¶31). Advantages of using the oxygen sensors in an existing rake is to reduce the complexity, cost and maintenance times associated with the temperature measurements (¶31). 
It would have been obvious to one of skill in the art prior to the effective filing date of the claimed invention to modify the gas sample probes of Hudon to determine at least one flue gas species concentration in the sample and determine the local flue gas total temperature based upon the at least one flue gas species concentration, as taught by Nilsson, in order to reduce the complexity, cost and maintenance times associated with temperature measurements.
Hudon discloses passing each flue gas sample through a respective sample duct (Fig. 3, flue gas samples are passed through ducts 74). However, Hudon and Nilsson lack each sample duct passing into a cooling channel disposed within the component and cooling each sample duct in the cooling channel to cool the gas sample passing therethrough. Schleif teaches a guide vane (112, Fig. 6) that can be disposed within a gas path of a gas turbine engine for taking flue gas samples (¶23, the apertures 126 permit removal of combustion gases from the flow and into an analyzer). The guide vane including the sample ducts 190 includes an internal coolant passage 194 to flow a coolant fluid through the component (Fig. 6, ¶26, ¶34, ¶35). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the component in a hot gas duct downstream from a combustion device of Hudon in view of Nilsson have each sample duct passing into a cooling channel disposed within the component and cooling each sample duct in the cooling channel to cool the flue gas sample passing therethrough, as taught by Schleif, in order to allow the component to withstand the high temperatures of combustion gases to which it is exposed.
Regarding claim 2, Hudon in view of Nilsson and Schleif teaches the invention as claimed and discussed above and Hudon further teaches the extracting further comprises extracting a multitude of samples at a multitude of locations across a cross section of the hot gas duct and determining spatially resolved temperature values across the hot gas duct (Fig. 3, shows a vane that samples the gas flow in the hot gas duct at a multitude of locations across a cross section of the hot gas duct). Hudon further teaches separate sample ducts where individual flue gas samples are obtained through each sample duct. Hudon doesn’t teach determining the at least one flue gas species concentration for each of the samples individually. Nilsson teaches an alternative method for determining temperature based upon a gas species concentration. It would have been obvious to one of skill in the art prior to the effective filing date of the claimed invention to modify the gas sample probes of Hudon in view of Nilsson and Schleif to determine the at least one flue gas species concentration for each of the samples individually, as taught by Nilsson, in order to reduce the complexity, cost and maintenance times associated with temperature measurements and provide spatially resolved temperature measurements.
Regarding claim 3, Hudon in view of Nilsson and Schleif teaches the invention as claimed and discussed above and Hudon further teaches the extracting further comprises extracting a sample at each of a multitude of different radial positions within a circumferential ring segment of the hot gas duct (Figs. 2 and 3, shows a vane member (68) placed in a hot gas duct with core flow C that extracts samples at different radial positions).
Regarding claim 4, Hudon in view of Nilsson and Schleif teaches the invention as claimed and discussed above and Hudon further teaches the extracting further comprises extracting the flue gas sample at a stagnation point of a guide vane provided in a hot gas duct downstream of the combustion device (Fig. 3, shows the sample orifices (72) located at a stagnation point. ¶27, the sample orifices may be located in the turbine section (28) which is downstream of the combustor section (56)).
Regarding claim 6, Hudon in view of Nilsson and Schleif teaches the invention as claimed and discussed above and Hudon further teaches the extracting further comprises extracting the flue gas sample upstream of any coolant discharge opening provided on an outer surface of the component, such as to avoid ingestion of discharged coolant into the sample (Fig. 3, the sample orifices 72, which extend into the flow, are upstream of any coolant discharge openings on the component because they are provided on the leading edge of the guide vane).
Regarding claims 8 and 9, Hudon in view of Nilsson and Schleif teaches the invention as claimed and discussed above and Nilsson further teaches the at least one determined local temperature is fed into a control loop for controlling the operation of burners in the combustion device (¶17, fuel flow to the burner is adjusted based upon the determined circumferential and/or radial temperatures to ensure uniform temperatures and maximize component life) and controlling a temperature profile of the flue gas in the hot gas duct (¶25, fuel flow in different burners is adjusted to maintain a uniform flame temperature across all burners.) It would have .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudon and Nilsson and Schleif, as applied to claim 1 above, and further in view of Isobe (U.S Patent No. 6,636,813).
Hudon in view of Nilsson and Schleif teaches the invention as claimed and discussed above for claim 1. Hudon, Nilsson and Schleif don’t teach performing lifetime calculations of components in the hot gas duct based upon temperature measurements. Isobe teaches performing lifetime calculations based upon temperature measurements (Fig. 7). The method allows operations of the gas turbine engine to be optimized based upon predicted damage to parts, which can lead to cost reductions (Col. 12:54-62). It would have been obvious to one of skill in the art prior to the effective filing date of the claimed invention to operate the gas turbine engines of Hudon in view of Nilsson and Schleif, such that lifetime calculations of components in the hot gas duct are performed based upon the at least one determined local temperature, as taught by Isobe, in order to reduce operation costs associated with the gas turbine engine.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered but are not found to be persuasive. In the Remarks of 24 August 2020, it discusses the gas samples are cooled to quench the sample to prevent further reactions of gas species within the 
In the Remarks of 24 August 2020, it discusses that Schleif teaches boundary layer rakes in a test assembly that is not part of an airfoil in a guide vane for directing combustion gases from a combustor to a turbine. As described above, the devices disclosed in Schleif are airfoil shaped, have a root portion and extend into the flow. The devices can be placed in a combustor. When placed in a combustor, combustion gases from the combustor flow over the device and guide the combustion gases into the turbine. Thus, the devices in Schleif are guide vanes for directing combustion gases from a combustor to a turbine.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
U.S. Patent No. 9,777, 590 describes an instrumented guide vane for a turbine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355.  The examiner can normally be reached on M-F: 7:30 am-5 pm (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741